This appeal by plaintiff from orders of the superior court of Siskiyou County, sustaining without leave to amend, demurrers of defendants, other than Peppers Cotton Lumber Company, to plaintiff's complaint, and from the judgments entered in said action, involves the same issues of law as were raised and presented in the case of P.L. Burr v. Peppers Cotton LumberCo. (a *Page 799 California Corporation) et. al., ante, p. 268 [266 P. 1025]. the decision in which is this day filed. It was stipulated in this case that the briefs filed in the Burr case should be considered in the determination of this appeal.
[1] Upon the authority of the decision in said case, the judgments appealed from are affirmed.
Hart, Acting P.J., and Plummer, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on May 24, 1928, and a petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 21, 1928.
All the Justices concurred.
 *Page 1